Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  the claim recites "and a steering angle of the is less than or equal to a reference steering angle." The object for which the steering angle applies to is not specified. .  Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2020/0057160 A1).
Regarding Claim 1:
Li discloses: An apparatus for tracking an object based on a light detection and ranging (LiDAR) sensor, (Paragraph 0025 discloses an unmanned vehicle using a LIDAR object tracking system).  
comprising: a LiDAR sensor configured to generate point cloud data around an vehicle; (Paragraph 0025 discloses a LIDAR sensor collecting a set of data in a point cloud format around a vehicle)
and a controller configured to detect objects based on the point cloud data and select valid objects among the detected objects as targets to be tracked. (Paragraph 0027 discloses a segmentation module to group data points of the point cloud data into groups, each corresponding to a surrounding object. A set of target objects are subsequently selected by an object tracker as further disclosed in Paragraph 0027).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2020/0057160 A1).
Regarding Claim 11:
A method for tracking an object based on a LiDAR sensor, the method comprising: (Paragraph 0025 discloses an unmanned vehicle using a LIDAR object tracking system, with the method of tracking objects being disclosed in Paragraph 0007).  
generating, by the LiDAR sensor, point cloud data around an vehicle; (Paragraph 0025 discloses a LIDAR sensor collecting a set of data in a point cloud format around a vehicle)
detecting, by a controller, objects based on the point cloud data; and selecting, by the controller, valid objects among the detected objects as targets to be tracked. (Paragraph 0027 discloses a segmentation module to group data points of the point cloud data into groups, each corresponding to a surrounding object. A set of target objects are subsequently selected by an object tracker as further disclosed in Paragraph 0027).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) further in light of Ding (US 11,034,348 B2) and Ueda (US 20090018711 A1).
Regarding Claim 2:
The apparatus of claim 1, wherein the controller is configured to sequentially exclude objects, each of which has low effectiveness, among the detected objects to select reference numbers of valid objects
Li does not disclose excluding objects detected that have a low effectiveness based on the diving situation of the vehicle. 
Ding, in a similar field of endeavor, teaches in Column 14 Lines 25 – 34 refraining from generating prediction data for low-priority “agents” (surrounding objects and vehicles, Column 13 Lines 8-9) until a later time where more computational resources are available, effectively excluding them from consideration. Determination of priority of detected objects is taught in Column 13 Lines 39 – 69, and further in Column 23 Lines 10 – 25, with actions taken being based on Figure 2, shown in part below. Ding further teaches applying reference labels to surrounding agents in Column 12 Lines 18 – 32, assigning agents letter designations instead of numerical. 

    PNG
    media_image1.png
    526
    1134
    media_image1.png
    Greyscale

Li as modified does not teach: [selecting reference numbers of valid objects] based on a reference table corresponding to a situation where the vehicle is traveling.
Ueda, in a similar field of endeavor, teaches in Paragraph 0065 a supposition situation selection table, which supplies the detection process with information regarding a situation the vehicle is in, and the associated detection process to be performed in said situation as taught in Paragraph 0067, and seen in Figures 3 and 4 below. 

    PNG
    media_image2.png
    490
    349
    media_image2.png
    Greyscale

It is old and well understood in the art of vehicle controls that tracking of surroundings can exclude certain surrounding objects if they are deemed to be irrelevant or lower priority than other objects, in order to conserve processing power. Li discloses in Paragraph 0025 a point cloud LIDAR system that uses a lower data density than traditional systems. Ding, in a similar field of endeavor, teaches LIDAR sensor systems in Column 7 Lines 11 – 13, and categorizing the priority of detected objects in Column 13 Lines 1 – 22. It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the disclosure of Li with the teachings of Ding, in order to rank the importance of surroundings and generate higher accuracy prediction data for more impactful objects, as taught in Ding Column 14 Lines 12 – 16.
It is old and well understood in the art of vehicle controls that a variety of data structures can be used in order to categorize the importance of surroundings. Ding, in a similar field of endeavor to Li and Ueda, for example, teaches considerations of importance based on object features, impact on planning decisions. Ueda teaches a detecting system in Paragraph 0047 (analogous to the sensing system of Li, Paragraph 0025), that detects the surrounding situation of a vehicle and implements a situation table as disclosed in Paragraph 0067. One of ordinary skill in the art at the time of filing of the instant application would have been motivated to combine the teachings of Ueda with the disclosure of Li, to establish tables for a detection priority depending on the situation the vehicle is travelling in, such that the detection priority is deterministic. 

Regarding Claim 3:
The apparatus of claim 2, wherein the controller is configured to select the reference numbers of valid objects based on a first reference table corresponding to a straight road, in response to determining that a road where the vehicle is traveling is the straight road.
Li as modified discloses the apparatus of Claim 2, but does not disclose selecting valid objects based on the geometry of the road. 
Ueda, in a similar field of endeavor, teaches in Paragraph 0212 situation information for which the selection tables are built including road shape, which can include straight roads. 

Regarding Claim 6:
The apparatus of claim 2, wherein the controller is configured to select the reference numbers of valid objects based on a second reference table corresponding to a first curved road, in response to determining that a road where the vehicle is traveling is the first curved road.
Li as modified discloses the apparatus of Claim 2, but does not disclose selecting valid objects based on the road being curved. 
Ueda, in a similar field of endeavor, teaches in Paragraph 0212 situation information for which the selection tables are built including road shape, which can include roads with specific curvatures.

Regarding Claim 8:
The apparatus of claim 2, wherein the controller is configured to select the reference numbers of valid objects based on a third reference table corresponding to a second curved road, in response to determining that a road where the vehicle is traveling is the second curved road.
Li as modified discloses the apparatus of Claim 2, but does not disclose selecting valid objects based on the road being curved. 
Ueda, in a similar field of endeavor, teaches in Paragraph 0212 situation information for which the selection tables are built including road shape, which can include roads with specific curvatures.

Regarding Claim 10:
The apparatus of claim 2, wherein the controller is configured to select the reference numbers of valid objects based on a fourth reference table, in response to determining that a speed of the vehicle is less than or equal to a reference speed and a steering angle of the vehicle is greater than a reference steering angle.
Li as modified discloses the apparatus of Claim 2, but does not disclose determining valid objects based on a range of speed and steering angle. 
Udea, in a similar field of endeavor, teaches in Paragraph 0212 situation information for which the selection tables are built including a location and direction of steering wheel turn, and in Paragraph 0096 includes a condition wherein the vehicle speed is less than a reference speed (i.e., when first starting vehicle movements). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 2009/0018711 A1) as applied to Claim 3 above, and further in view of Hattori (US 2004/0143416 A1).
Regarding Claim 4:
The apparatus of claim 3, wherein the controller is configured to determine the road where the vehicle is traveling as the straight road, in response to determining that a speed of the vehicle is greater than a reference speed and a curvature of the road is greater than a first reference curvature.
Li as modified discloses the apparatus of Claim 3, but does not disclose determining if the road the vehicle is being travelled on is a straight road. 
Hattori, in a similar field of endeavor, teaches in Paragraph 0217 determining if the speed of a vehicle exceeds a minimum speed threshold (reference speed) in step S803 in Figure 10 below. Subsequently, if the speed exceeds the threshold the estimated curve radius is compared to another reference value in Paragraph 0218, the road is determined to be straight. 

    PNG
    media_image3.png
    683
    598
    media_image3.png
    Greyscale

It is old and well understood in the art of vehicle controls that determination of road shape would be a core component of using road shape to inform on surrounding determination priority as taught in Udea. Hattori teaches in Paragraph 0022 determination of road curvature and categorization thereof based on vehicle speed and steering angle, among other characteristics, both of which would be known to a vehicle without substantial modification. It would have been obvious to one of ordinary skill in the art at the time of the instant application to therefore combine the teachings of Hattori with the disclosure of Li as modified to integrate recognition of road shape as taught in Paragraphs 0217 – 0218 into the categorization of surroundings as disclosed. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 2009/0018711 A1) as applied to claim 3 above, and further in view of Cong (US 2005/0225477 A1).
Regarding Claim 5: 
The apparatus of claim 3, wherein the controller is configured to determine the road where the vehicle is traveling as the straight road, in response to determining that a speed of the vehicle is less than or equal to a reference speed and a steering angle of the is less than or equal to a reference steering angle.
Note: for the purposes of this rejection, the object for which the steering angle applies is interpreted by the examiner to be the vehicle. 
Li as modified discloses the apparatus of Claim 3, but does not disclose determining if the road the vehicle is being travelled on is a straight road. 
Cong teaches in Paragraph 0176 determining if the speed of the vehicle is lower than a threshold speed, the steering angle is directly input into the computation of road curvature, which would yield a straight road outcome (C0 = C1 = 0, Paragraph 0042) if the steering angle (δ) is sufficiently low. In the following equations, L is vehicle wheelbase, U is vehicle speed, and ω is yaw rate, which relates to steering angle. 

    PNG
    media_image4.png
    105
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    90
    509
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    98
    492
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    573
    1110
    media_image7.png
    Greyscale

It is old and well understood in the art of vehicle controls that determination of road shape would be a core component of using road shape to inform on surrounding determination priority as taught in Udea. Cong teaches in Paragraph 0033 estimating road curvature based on vehicle motion sensors, the values of which are applied to a mathematical model, including for the detection of straight roads. It would have been obvious to one of ordinary skill in the art at the time of the instant application to therefore combine the teachings of Cong with the disclosure of Li as modified to integrate recognition of road shape as taught in Paragraphs 0217 – 0218 into the categorization of surroundings as disclosed. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 2009/0018711 A1) as applied to claim 6 above, and further in view of Hattori (US 2004/0143416 A1) and Othman (IDENTIFYING CRITICAL ROAD GEOMETRY PARAMETERS AFFECTING CRASH RATE AND CRASH TYPE).
Regarding Claim 7:
The apparatus of claim 6, wherein the controller is configured to determine the road where the vehicle is traveling as the first curved road, in response to determining that a speed of the vehicle is greater than a reference speed 
Li as modified discloses the apparatus of Claim 6, but does not disclose determining if the road being travelled on is a curved road within a certain range. 
Hattori, in a similar field of endeavor, teaches in Paragraph 0217 determining if the speed of the vehicle exceeds a certain threshold level. Paragraphs 0223, 0224, and 0227 further teach estimating the radius of the curve over which the vehicle is travelling if the speed exceeds a certain threshold as taught in Paragraph 0217. 
and a curvature of the road is less than or equal to a first reference curvature and is greater than a second reference curvature.
Othman teaches in Page 160, left column different bins of curvatures for which a road can be defined, which are further seen in Figure 9 below. For example, in the bins below, an example bin can be defined as less than 1250 m in radius and greater than 1000 m in radius. 

    PNG
    media_image8.png
    354
    575
    media_image8.png
    Greyscale

It is old and well understood in the art of vehicle controls that in defining road shape, it is useful to identify specific ranges of road curvature for which considerations may be different than for another range. In Hattori, Paragraphs 0223, 0224, and 0227, the radius of a curve is estimated, which allows in turn for the binning of estimated curve radius as taught in Page 160 of Othman, allowing categorization of road shape as a factor in object identification to be more easily used as taught in Paragraph 0212 of Ueda. One of ordinary skill in the art of vehicle controls would be motivated to make the modification taught in Page 160 of Othman such that sharper road curvatures are defined as such, and one can establish object detection criteria based on ranges of road curvature, and not for each individual curve radius detected. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 20090018711 A1) as applied to claim 8 above, and further in view of Hattori (US 2004/0143416 A1) and Othman (IDENTIFYING CRITICAL ROAD GEOMETRY PARAMETERS AFFECTING CRASH RATE AND CRASH TYPE).
Regarding Claim 9:
The apparatus of claim 8, wherein the controller is configured to determine the road where the vehicle is traveling as the second curved road, in response to determining that a speed of the vehicle is greater than a reference speed 
Li as modified does not disclose determining the geometry of the road the vehicle is travelling on. 
Hattori, in a similar field of endeavor, teaches in Paragraph 0217 determining if the speed of the vehicle exceeds a certain threshold level. Paragraphs 0223, 0224, and 0227 further teach estimating the radius of the curve over which the vehicle is travelling if the speed exceeds a certain threshold as taught in Paragraph 0217. 
and a curvature of the road is less than or equal to a second reference curvature.
Othman teaches in Page 160, left column different bins of curvatures for which a road can be defined, which are further seen in Figure 9 above. For example, in the bins below, an example bin can be defined as less than 1000 m in radius and greater than 700 m in radius, or alternatively strictly less than or equal to 250 m in radius. While the number of bins provided in Othman exceeds two curvatures, it is well understood to one of ordinary skill in the art of vehicle controls that bins of curvatures can be generally implemented to a desired number based on the needs of the invention. 

Claim(s) 12, 13, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) further in light of Ding (US 11,034,348 B2) and Ueda (US 20090018711 A1).
Regarding Claim 12:
Claim 12 recites substantially the same limitations as Claim 2, above, and is rejected under similar rationale. 

Regarding Claim 13:
Claim 13 recites substantially the same limitations as Claim 3, above, and is rejected under similar rationale. 

Regarding Claim 16:
Claim 16 recites substantially the same limitations as Claim 6, above, and is rejected under similar rationale. 

Regarding Claim 18:
Claim 18 recites substantially the same limitations as Claim 8, above, and is rejected under similar rationale. 

Regarding Claim 20:
Claim 20 recites substantially the same limitations as Claim 10, above, and is rejected under similar rationale. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 2009/0018711 A1) as applied to Claim 3 above, and further in view of Hattori (US 2004/0143416 A1).
Regarding Claim 14:
Claim 14 recites substantially the same limitations as Claim 4, above, and is rejected under similar rationale. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 2009/0018711 A1) as applied to claim 3 above, and further in view of Cong (US 2005/0225477 A1).
Regarding Claim 15:
Claim 15 recites substantially the same limitations as Claim 5, above, and is rejected under similar rationale. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 2009/0018711 A1) as applied to claim 6 above, and further in view of Hattori (US 2004/0143416 A1) and Othman (IDENTIFYING CRITICAL ROAD GEOMETRY PARAMETERS AFFECTING CRASH RATE AND CRASH TYPE).
Regarding Claim 17:
Claim 17 recites substantially the same limitations as Claim 7, above, and is rejected under similar rationale. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0057160 A1) as modified by Ding (US 11,034,348 B2) and Ueda (US 20090018711 A1) as applied to claim 8 above, and further in view of Hattori (US 2004/0143416 A1) and Othman (IDENTIFYING CRITICAL ROAD GEOMETRY PARAMETERS AFFECTING CRASH RATE AND CRASH TYPE).
Regarding Claim 19:
Claim 19 recites substantially the same limitations as Claim 9, above, and is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)272-2759. The examiner can normally be reached M-Th 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661